Citation Nr: 0404268	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-08 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chronic renal failure.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.     

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied entitlement to service connection for 
chronic renal failure.      

In February 2004, the Board granted the veteran's motion to 
advance this case on the Board's docket under the authority 
of 38 U.S.C.A. § 7102(a) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2003). 


REMAND

Review of the record reveals that the veteran underwent a VA 
medical examination in April 2001.  The examiner noted that 
just prior to the veteran's discharge from service in 1954, 
urinalysis revealed albumin in the veteran's urine.  The 
diagnosis was longstanding progressive chronic renal failure 
most likely due to chronic glomerulonephritis.  The examiner 
did not indicate whether the chronic renal failure first 
manifested in service or is medically related to the 
veteran's period of service.  

An April 2001 VA cardiovascular examination report indicates 
that the diagnosis was chronic renal failure and the etiology 
was probably glomerulonephritis.  The examiner noted that 
hypertension could also cause the chronic renal failure.  

In a September 2002 medical statement, Dr. L.A., the 
veteran's physician, stated that he had been treating the 
veteran for severe kidney failure.  Dr. L.A. stated that the 
veteran has had heavy protein excretion in his urine since 
treatment began five years prior.  Dr. L.A. noted that the 
veteran had provided documentation that he had protein 
excretion in his urine for at least 45 to 50 years, and it 
appeared to have been present when the veteran was on active 
duty in the Armed Services in the 1950's.  

Dr. L.A. wrote that the veteran had chronic 
glomerulonephritis.  Dr. L.A. opined that the veteran had 
ongoing kidney disease for at least 50 years and "evidence 
would dictate that it had been present at the time [the 
veteran] was discharged from the Armed Services."  Dr. L.A. 
stated that he believed there was a clear-cut relationship 
between the veteran's current medical condition and the 
protein in his urine.     

The Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2099 (Nov. 9, 2000) provides that an 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).
.  38 U.S.C.A. § 5103A(d) (West 2002).  The VCAA requires VA 
to obtain relevant VA treatment records.  38 U.S.C.A. 
§ 5103A(b).  

The Board notes that it is unclear what documentation the 
veteran provided to Dr. L.A. that, according to Dr. L.A., 
documents heavy protein excretion in the veteran's urine for 
45 to 50 years.  The claims folder does not contain such 
documentation.  No medical records are associated with the 
claims folder for the period from the veteran's discharge 
from service to 2001.  VA has also adopted a requirement that 
it inform the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Records documenting a 45 to 50 year 
history of protein in the urine would be relevant to the 
veteran's claim since such medical evidence is relevant to 
the date of onset of the kidney disease.   

The Board also finds that a VA medical opinion is necessary.  
The VA examiner reported that there was albumin in the urine 
during service (although the service medical records do not 
appear to show such a finding).  VA and private records show 
a current disability, and the private physician has provided 
competent evidence that the disability may be related to 
service.  However, an opinion is needed following an accurate 
review of the record, as to whether the current kidney 
disease is related to service.

VA has an obligation to seek records of treatment reported by 
private physicians.  In this case, Dr. L.A. reported in 
September 2002, that he had been treating the veteran for 
kidney disease for five years.  However, these treatment 
records are not part of the claims folder.

Lastly, the Board notes that relevant medical evidence was 
associated with the claims folder subsequent to the issuance 
of the June 2002 statement of the case.  As noted above, a 
September 2002 medical opinion by Dr. L.A. was associated 
with the claims folder in September 2002.  Review of the 
record further reveals that the RO has not yet considered 
this evidence.  In accordance with Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Board must remand the additional 
evidence to the RO for initial consideration pursuant to 
38 U.S.C. § 7104(a).  

Accordingly, this case is remanded for the following action: 

1.  The RO should ask the veteran to 
submit the documentation that was 
provided to Dr. L.A. and which shows that 
he had protein excretion in his urine for 
45 to 50 years, as well as any service 
medical records showing albumin in the 
urine.

2.  The RO should take all necessary 
steps to obtain records of the veteran's 
treatment by Lloyd H. Alterman, M.D., for 
kidney disease.

Make arrangements with the East Orange, 
New Jersey, VA medical facility to have 
the VA physician who provided the April 
2001 VA medical opinion (or if he is no 
longer available, a suitable replacement) 
to prepare an addendum to the April 2001 
VA medical opinion that addresses whether 
the chronic renal failure is at least as 
likely as not (50 percent probability or 
more) related to the veteran's period of 
service, or had its onset in service.  
The examiner should render an opinion as 
to whether there are any findings in the 
service medical records of kidney disease 
in service.  The claims folder should be 
made available to the examiner for review 
in conjunction with the medical opinion, 
and the examiner should acknowledge such 
review in the examination report.  The 
examiner should provide the complete 
rationale for all conclusions.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for chronic renal 
failure. If all the desired benefits are 
not granted, a supplemental statement of 
the case should be furnished to the 
veteran.  The case should then be 
returned to the Board if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


